Case 1:18-cv-10838-WGY Documeht 67 Filed 10/24/18 Page 1 of 3

AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action

 

UNITED STATES DisTRiCT CoURT
for the

District of |\/|assachusetts

|Vl|Cl'lae| Le|

 

Plal`miyjf

L;harles labddy et all Clvll Actlon NO' 1:18'CV'10838'WGY

 

\./\./\./VV

Defendanl

SUBPOENA TO APPEAR AND TESTIFY
AT A HEARING OR TRIAL IN A CIVIL ACTION

To: David Pa|umbo

 

(Name of person 10 whom this subpoena is directed)

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

 

 

 

Plac@; John Joseph |V|oak|ey U.S. Courthouse COuItrOOm NO.; 18
1 Courthouse Way, Suite 2300 D t d T. .
Boston, |V|assachusetts 02210 a e an lme~ D€C€mb€r 13, 2018 312 pm

 

You must also bring with you the following documents, electronically stored information, or objects (leave blank if

nozapplicable): anythlng associated Wlth 65 l-lolly St, l_awrence, lVlA 01841, lncludlng, all orllclal or unorllclal, slgned or unslgned, on-ol
off-the record: emai|, phone, hard copy or soft copy (e|ectronic) correspondence, pictures, such as texts, chat, ||V|, D|V|,
handwritten or electronic notes, decisions, summons.

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

 

Date:
CLERK OF CO URT
OR
Signalure OfClerk or Depuly Clerk AlTorney ’s signature
The name, address, e-mail address, and telephone number of the attorney representing (name ofparzy) Michae| |-eL
pro 59 , who issues or requests this subpoena, are:

 

PO Box 334, North Sa|em, NH 03073; cathoryn@yahoo.com, (978) 884-2146

 

Notice to the person who issues 0r requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed Fed. R. Civ. P. 45(a)(4).

 

Case 1:18-cv-10838-WGY Documeht 67 Filed 10/24/18 Page 2 of 3

AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)
civil Acaon NO. 1:18-Cv-10838-v\/GY

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received thlS SupreIla fOI‘ (nanie of individual and title, if any)

 

On (date) .

I:ll served the subpoena by delivering a copy to the named person as follows:

 

 

On (date) § OI‘

 

I:ll returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ .

My fees are $ for travel and $ for services, for a total of $ 0.00 .

l declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc.:

Case 1:18-cv-10838-WGY Documeht 67 Filed 10/24/18 Page 3 of 3

AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3)
Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) F or u Triul, Heuring, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person', or
(B) within the state where the person resides, is employed, or regularly
transacts business in person if the person
(i) is a party or a party’s officer', or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) F or Other Discovery. A subpoena may command;

(A) production of documents, electronically stored information or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person', and

(B) inspection of premises at the premises to be inspected

(d) Protecting a Person Subject t0 a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sunctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanctioniwhich may include
lost earnings and reasonable attorney’s feesion a party or attorney who
fails to comply.

(2) Commund to Produce Muteriuls or Permit Inspection.

(A) Appearance NotRequired. A person commanded to produce
documents, electronically stored information or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition
hearing, or tiial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premisesior to
producing electronically stored information in the form or forms requested
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance

(3) Quushing or Modifying u Subpoena.
(A) When Required. On timely motion the court for the district where
compliance is required must quash or modify a subpoena that:
(i) fails to allow a reasonable time to comply',
(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c)',
(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies', or
(iv) subjects a person to undue burden
(B) When Perrnitteo’. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may7 on
motion quash or modify the subpoena if it requires:
(i) disclosing a trade secret or other confidential researcn
development, or commercial information or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Speci]j/ing Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship', and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding t0 a Subpoena.

(1) Producing Documents or Electronicully Stored Informution. These
procedures apply to producing documents or electronically stored
information

(A) Docurnents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand

(B) F orrn for Producing Electronically Stored Inforrnation Not Specified.
If a subpoena does not specify a form for producing electronically stored
information the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored In]?)rrnation Produced in Only One Forrn. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Inforrnation. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Cluiming Privilege or Protection.

(A) Inforrnation Withhelo’. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim', and

(ii) describe the nature of the withheld documents, communications7 or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Inforrnation Produceo’. lf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return sequester, or destroy the specified
information and any copies it has', must not use or disclose the information
until the claim is resolved', must take reasonable steps to retrieve the
information if the party disclosed it before being notified', and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved

(g) Contempt.

The court for the district where compliance is requirediand also, after a
motion is transferred, the issuing courtimay hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 

